Opinion by
Dallinger, J.
It was stipulated that the merchandise consists of calendars, candelabra, flower holders, jardinieres, water sprinklers, photo frames, powder boxes, stud boxes, and bottles chiefly used in the household for utilitarian purposes. The claim at 40 percent under paragraph 339 was therefore sustained. United States v. Friedlaender (21 C.C.P.A. 103, T.D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857), and Rice v. United States (T. D. 49373) cited.